Citation Nr: 0916851	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-34 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
loss of smell.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eye disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service for in excess of three years 
and four months, including from November 1958 to December 
1960 and from January 1991 to March 1991.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in September 2005, the Veteran requested a Board 
hearing at the RO in support of his claims.  By written 
statement received in October 2005, however, he withdrew his 
request and asked that his appeal be sent to the Board as 
soon as possible.  The Board thus deems the Veteran's hearing 
request withdrawn under 38 C.F.R. § 20.702(d) (2008).

Below, the Board reopens the claims of entitlement to service 
connection for a loss of smell and a right eye disorder, then 
discusses those claims on their merits in the REMAND portion 
of this decision, and REMANDS those claims as well as the 
claim of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
hypertension to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  By rating decision dated August 1999, the RO denied the 
Veteran entitlement to service connection for a loss of sense 
of smell and a right eye injury.

2.  The RO notified the Veteran of the August 1999 rating 
decision and of his appellate rights with regard to the 
decision, but the Veteran did not appeal it to the Board.

3.  The evidence received since August 1999 was not 
previously submitted to the RO, is neither cumulative nor 
redundant, bears directly and substantially upon the matter 
under consideration, and by itself of in connection with the 
evidence that was previously assembled, is so significant 
that it must be considered in order to decide fairly the 
merits of the claim of entitlement to service connection for 
a loss of smell.  

4.  The evidence received since August 1999 was not 
previously submitted to the RO, is neither cumulative nor 
redundant, bears directly and substantially upon the matter 
under consideration, and by itself of in connection with the 
evidence that was previously assembled, is so significant 
that it must be considered in order to decide fairly the 
merits of the claim of entitlement to service connection for 
a right eye disorder.  


CONCLUSIONS OF LAW

1.  The August 1999 rating decision, in which the RO denied 
the Veteran's claims of entitlement to service connection for 
a loss of sense of smell and a right eye injury, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a loss of 
smell.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a right eye 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice with regard to the claims being remanded.  
Regardless, given the favorable disposition of these claims, 
discussed below, the Veteran is not prejudiced by the Board's 
decision to proceed in adjudicating them.  Bernard v. Brown, 
4. Vet. App. 384, 392-94 (1993).  



II.  Analysis of Claims

The RO previously denied the Veteran's claims of entitlement 
to service connection for a loss of smell and a right eye 
disorder in a rating decision dated in August 1999.  The RO 
denied these claims on the following bases: (1) the evidence 
failed to show that the Veteran actually had a loss of sense 
of smell; (2) there was no evidence showing that the Veteran 
incurred traumatic injury to the right eye during service, or 
that the Veteran had chronic vision loss; and (3) the 
evidence did not show that any vision loss or decrease in 
vision was due to an in-service injury.  In deciding the 
claims, the RO considered the Veteran's service and post-
service treatment records and VA examination reports.  

The RO notified the Veteran of the August 1999 rating 
decision and of his appellate rights with regard to the 
decision, but the Veteran did not appeal it to the Board.  
The August 1999 rating decision is thus final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

The Veteran submitted his request to reopen the previously 
denied claims of entitlement to service connection for a loss 
of sense of smell and a right eye disorder in April 2001.  A 
claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  

For claims filed prior to August 29, 2001, as in this case, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers, which is neither 
cumulative nor redundant, bears directly and substantially 
upon the matter under consideration, and by itself of in 
connection with the evidence that was previously assembled, 
is so significant that it must be considered in order to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of an appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's August 1999 rating decision includes post-
service VA and private treatment records, a report of VA 
examination, and the Veteran's and his representative's 
written statements.  This evidence is new.  It was not 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant of the evidence of record.  This 
evidence is also material because it bears directly and 
substantially upon the claims under consideration and, by 
itself of in connection with the evidence that was previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claims for service 
connection for a loss of smell and a right eye disorder.  
Specifically, the post-service treatment records include a 
finding that the Veteran has anosmia probably due to trauma 
sustained during a period of active duty for training.  In 
addition, the same records show that the Veteran has loss of 
vision that has existed since service, when he injured his 
right eye.  The lack of such evidence formed the bases of the 
RO's previous denial of the Veteran's claims for service 
connection for a loss of sense of smell and a right eye 
disorder.   

Having determined that new and material evidence has been 
received, the Board may reopen the claims of entitlement to 
service connection for a loss of smell and a right eye 
disorder.  The Board may not, however, decide them on their 
merits because, as explained below, VA has not yet satisfied 
its duty to assist the Veteran in the development of these 
claims under the VCAA.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a loss of smell is 
reopened and, to this extent only, granted.  

New and material evidence having been received, the claim of 
entitlement to service connection for a right eye disorder is 
reopened and, to this extent only, granted.  


REMAND

The Veteran claims entitlement to service connection for a 
loss of smell and a right eye disorder and the reopening of a 
previously denied claim of entitlement to service connection 
for hypertension.  Additional action is necessary before the 
Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the Veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

First, as previously indicated, in March 2006, the Court held 
that, with regard to claims to reopen, VA must inform the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. at 
9-10.  The Court explained that in notifying the claimant of 
what evidence would be considered new and material, VA should 
look at the basis for the denial in the prior decision and 
identify the evidence that would substantiate the element(s) 
of a service connection claim found lacking in the previous 
denial.  Id.

In this case, during the course of this appeal, the RO 
provided the Veteran VCAA notice, but given the Court's 
decision in Kent, such notice is inadequate with regard to 
the Veteran's claim to reopen a previously denied claim of 
entitlement to service connection for hypertension.  This 
notice informed the Veteran of one basis for the previous 
denial of his claim, but not the other basis (that the 
finding of chest pain in 1958 was not indicative of chronic 
hypertension), on which the Veteran relies in arguing his 
case.  More specific notice is thus needed so that the 
Veteran understands completely what evidence he must submit, 
i.e., a medical opinion linking his hypertension to the 
documented in-service chest pains, to substantiate his claim.

Second, during the course of this appeal, the Veteran claimed 
that at least one of the medical conditions at issue in this 
appeal manifested or worsened during a period of active duty 
for training.  His claims file, however, does not include 
service records clearly identifying all of his periods of 
active duty and active duty for training such that the Board 
cannot address this contention.  Rather, available service 
records show that the Veteran had active service for in 
excess of three years and four months, including from 
November 1958 to December 1960 and from January 1991 to March 
1991.  Verification of the remaining period(s) of active duty 
and the alleged periods of active duty for training is 
necessary. 

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the claims being remanded are 
nec
ess
ary
.  
To 
dat
e, 
VA
has not obtained medical opinions addressing whether the 
Vet
era
n's 
los
s 
of 
sme
ll,
right eye disorder and/or hypertension were incurred in or 
agg
rav
ate
d 
by 
act
ive
duty or active duty for training, including as secondary to a 
gas 
cha
mbe
r 
dri
ll 
and
documented in-service right eye damage and chest pains.  Such 
opi
nio
ns
must be obtained during VA examinations.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Provide the Veteran VCAA notice 
pertaining to his request to reopen the 
previously denied claim of entitlement to 
service connection for hypertension, 
which satisfies the requirements of the 
Court's holding in Kent, noted above.  
Such notice must inform the Veteran of 
the evidence needed to substantiate his 
claim, including competent medical 
evidence relating his hypertension to 
documented in-service chest pains.

2.  Request, obtain and associate with 
the claims file service records verifying 
all periods of the Veteran's active duty, 
active duty training and inactive duty 
for training.

3.  After all periods of active duty, 
active duty training and inactive duty 
for training are established, arrange for 
the Veteran to undergo a VA examination 
in support of his claims.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) opine whether the Veteran's 
hypertension is at least as likely 
as not related to documented in-
service chest pains, or otherwise to 
active service, including active 
duty or active duty for training;  

b) if not, opine whether the 
Veteran's hypertension preexisted a 
period of active duty or active duty 
for training and worsened in 
severity during such period;

c) opine whether the Veteran's loss 
of sense of smell is at least as 
likely as not related to a gas 
chamber drill conducted during 
active duty for training;  

d) opine whether the vision loss in 
the Veteran's right eye is at least 
as likely as not related to a 
documented right eye injury 
sustained in May 1959 during active 
duty;  

e) if not, discuss the significance 
of the examiner's finding on 
separation examination conducted in 
October 1960 that the Veteran had 
permanent damage to the vision of 
his right eye secondary to such 
injury; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Readjudicate the claims being 
remanded.  For all denied claims, provide 
the Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  The Veteran need not act unless 
he receives further notice.  He does, however, have the right 
to submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


